Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 6/7/2021, wherein claims 1, 4-8 and 10-20 were amended; claims 2-3 and 9 were canceled; and claims 21-23 were added. Claims 1, 4-8 and 10-23 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 6/7/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,251,795 has been reviewed and is NOT accepted. 
The disclaimer fee of in accordance with 37 CFR 1.20(d) has not been submitted, nor is there any authorization in the application file to charge a specified Deposit Account or credit card.
The person who signed the terminal disclaimer is not the applicant, patentee or an attorney or agent of record. 37 CFR 1.321(a) and (b).
Please file a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, or file a TD that is signed by the applicant. Please make corrections as suggested above and also resubmit the TD. (No new fee required).





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Price et al. (US 7,104,977).
Regarding claim 17, Price discloses a hygiene kit including underwear (20) in a compacted pile being less than 1 inch in thickness (the underwear inherently has a thickness less than the thickness of the container since it’s disposed within the container, which is 4mm to 25mm as described in column 17, lines 1-9; also see column 17, lines 27-30), the pile being disposed inside a container (at 82), the container being less than 2.9 inches in width (40mm – see column 16, lines 49-52), less than 2.9 inches in length (50mm – see column 16, lines 59-61), less than 1.2 inches in thickness (25mm - see column 17, lines 1-9), and sized to fit within a human palm.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 7,104,977) in view of Kellenberger et al. (US 2004/0167489).
Regarding claim 1, Price discloses a hygiene kit (80) including underwear (20) and a container (82), the underwear folded so that the underwear in a fully compacted configuration measures between .8 and 3.5 inches in length, .8 and 3.5 inches in width, and .1 and 1 inch in thickness (See column 17, lines 27-30; column 17, lines 1-9 for the thickness of the container/underwear; column 16, lines 47-51 for the width of the container/underwear; and column 16, lines 59-60 for the length of the container/underwear), with the compacted underwear disposed inside the container and the container sized to fit within a human palm. Price discloses the claimed invention except for the specific folding/rolling configuration of the underwear. However, Kellenberger teaches it is well known in the art for underwear (20 – See Fig. 9), which is intended to be held within a container (similar to that shown in Fig. 11B), to be folded along an axis so that it forms a strap (as shown in Fig. 3) and then rolled so that the underwear is in a fully rolled configuration (as shown in Fig. 9), for the purpose of providing a cylindrical arrangement (See [0048]-[0049]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the underwear of Price to be rolled in the arrangement as taught by Kellenberger in order to form a more compact cylindrical configuration.
Regarding claim 16, Price discloses the container includes a first compartment (compartment within container 82) for storing new or clean underwear (20) and a second compartment (compartment within the bag described in column 5, lines 56-58) capable of storing soiled underwear, with the first and .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 7,104,977) in view of Kellenberger et al. (US 2004/0167489) as applied to claim 1 above, and further in view of Staples (US 2013/0062246). Price-Kellenberger discloses the claimed invention except for the specific material of the container. However, Staples teaches a container (1) for holding feminine hygiene products, wherein the container is formed from a cloth for the purpose of being washable ([0013]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container/bag of Price-Kellenberger to be formed from a cloth as taught by Staples in order to allow the container to be washed, if desired. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 7,104,977) in view of Kellenberger et al. (US 2004/0167489) as applied to claim 1 above, and further in view of Malick (US 2008/0289978). Price-Kellenberger discloses the claimed invention except for the specific material of the container. However, Malick teaches a container for holding undergarments, wherein the container is formed from a plastic material (which is inherently hard to at least a degree in order to retain its shape) for the purpose of enhance marketing of the container as environmentally friendly ([0028]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Price-Kellenberger to be formed from a plastic as taught by Malick in order to enhance marketing of the container as environmentally friendly. Furthermore, it has been held to be within the general skill of a worker in the art to select a .

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 7,104,977) in view of Kellenberger et al. (US 2004/0167489) as applied to claim 1 above, and further in view of Mann, Jr. (US 2013/0206640). Price-Kellenberger discloses the claimed invention except for the specific material of the container. However, Mann teaches a container (240), wherein the container is formed from a paper material for the purpose of allowing it to be disposed within a toilet bowl after use ([0022]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container/wash-me-container of Price-Kellenberger to be formed from a paper as taught by Mann in order to allow the container to be disposed within a toilet bowl after use, if desired. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 7, 8, 10, 11, 14, 15, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 7,104,977) in view of Kellenberger et al. (US 2004/0167489) as applied to claim 1 above, and further in view of Heidel (US 2005/0196075).
Regarding claims 7, 11, 15, 21 and 23, Price-Kellenberger discloses a wash-me-bag (bag described in column 5, lines 56-58 of Price is considered a “wash-me-bag” since it can hold soiled items for transportation to be washed; also see column 5, line 59 – column 6, line 43 of Price), but does not disclose the wash-me-bag is washable or the specific material of the wash-me-bag. However, Heidel teaches a wash bag (10) being formed from a washable multilayer plastic material and cloth fabric (shown in Fig. 3 and described in [0022], for the purpose of allowing garments to be disposed within the 
Regarding claim 8, soiled underwear of the kit of Price-Kellenberger-Heidel is disposed inside the wash-me-bag for storage and/or washing of the soiled item.
Regarding claim 10, the wash-me-bag of Price-Kellenberger-Heidel is fully capable of receiving used underwear and has a seal mechanism (at 30 in Heidel).
Regarding claim 14, Price discloses the wash-me-bag (bag described in column 5, lines 56-58 is considered a “wash-me-bag” since it can hold soiled items for transportation to be washed) is between 2.3 and 4.7 inches in width and between 2.4 and 7.9 inches in length in an unfolded state (since the wash-me-bag is disposed within the container, it inherently has a size less than the container, which is described in column 16, line 39-column 17, line 9).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 7,104,977) in view of Kellenberger et al. (US 2004/0167489) and Heidel (US 2005/0196075)as applied to claim 10 above, and further in view of Ambler et al. (US 4,838,327). Price-Kellenberger-Heidel discloses the claimed invention except for the specifics of the wash-me-bag. However, Ambler teaches a bag for containing an item after use, wherein the bag has a seal mechanism having an enclosure tab (78) and adhesive (90) for the purpose of allowing for easy insertion and securely holding an item within the bag. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wash-me-bag of Price-Kellenberger-Heidel to have a tab .

Claims 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 7,104,977) as applied to claim 17 above, and further in view of Heidel (US 2005/0196075).
Regarding claim 18, Price discloses a wash-me-bag (bag described in column 5, lines 56-58 is considered a “wash-me-bag” since it can hold soiled items for transportation to be washed), but does not disclose the wash-me-bag is washable or the specific material of the wash-me-bag. However, Heidel teaches a wash bag (10) being formed from a washable multilayer plastic material (shown in Fig. 3 and described in [0022], for the purpose of allowing garments to be disposed within the bag and the bag inserted into the washing machine for protecting garments during washing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wash-me-bag of Price to be formed from a washable material as taught by Heidel in order to allow for convenient, protective washing of soiled items.
Regarding claim 22, Price discloses the wash-me-bag (bag described in column 5, lines 56-58 is considered a “wash-me-bag” since it can hold soiled items for transportation to be washed) is between 2.3 and 4.7 inches in width and between 2.4 and 7.9 inches in length in an unfolded state (since the wash-me-bag is disposed within the container, it inherently has a size less than the container, which is described in column 16, line 39-column 17, line 9).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 7,104,977) as applied to claim 17 above, in view of McConnell et al. (US 2010/0249742). Price discloses a first compartment (compartment within container 82) for storing new or clean underwear (20) and a second compartment (compartment within the bag described in column 5, lines 56-58) capable of storing soiled . 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 7,104,977) in view of Kellenberger et al. (US 2004/0167489) and Heidel (US 2005/0196075).
Regarding claim 20, Price discloses a hygiene kit (80) including a first compartment (compartment within container 82), a second compartment (bag described in column 5, lines 56-58), and underwear (20) folded into a pile, the folded pile having a thickness less than 3 inches and a length less than 3 inches (See column 17, lines 27-30 and column 16, line 39-column 17, line 9), the folded pile being disposed inside the first compartment when the pile is in a clean state, the second compartment configured to receive the underwear when used or soiled (see column 5, lines 56-58 which describes the bag for carrying soiled items), the hygiene kit being less 3 inches in thickness and 3 inches in length and sized to fit within a human palm (See column 16, line 39-column 17, line 9). Price discloses the claimed invention except for the underwear being in a rolled configuration and the second compartment being laundered with the used or soiled underwear. 

Regarding the second compartment being laundered with the used or soiled underwear, Heidel teaches a wash bag (10) being formed from a washable material (shown in Fig. 3 and described in [0022], for the purpose of allowing garments to be disposed within the bag and the bag inserted into the washing machine for protecting garments during washing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second compartment (bag for holding soiled items - described in column 5, lines 56-58) of Price to be formed from a washable material as taught by Heidel in order to allow for convenient, protective washing of soiled items.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-8, 10-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,251,795. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,251,795 discloses a hygiene kit including underwear, the underwear sized at between .8 and 3.5 inches in length, .8 and .
Regarding claims 4-6, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the container from any known packaging material such as cloth, metal, plastic, paper or cardboard in order to have the desired strength.
 Regarding claims 10 and 13, U.S. Patent No. 10,251,795 discloses  a seal mechanism (tab/opening mechanism).
Regarding claims 11-12, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the wash-me-bag from any known packaging material such as cloth paper or foil in order to have the desired strength.
Regarding claim 14, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the wash-me-bag to have similar dimensions to that of the folded underwear to which it holds in order to form a compact kit.
Claims 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S. Patent No. 10,251,795 in view of McConnell et al. (US 2010/0249742). U.S. Patent No. 10,251,795 discloses the claimed invention except for the second compartment for storing used or soiled underwear. However, McConnell teaches a container (10) for an article, wherein the container has a first compartment (18) for storing a new article and a second compartment (24) for storing a used article, wherein the first and second compartments each having a hinged independent lid (at 19 and 21) such that the first compartment lid can be opened independently of the second compartment lid, for conveniently storing both new and used articles. Regarding the second compartment being separable, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPO 177, 179. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention .

Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735